Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on June 13th, 2022 has been received and entered.
Claims 5, 14, and 18 have been canceled.
Claims 1, 6, 8, 9, 10, 15, 17, and 19 have been amended.
Claims 1-4, 6-13, 15-7, and 19-20 now remain pending and are allowed with examiner’s amendment presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 13th, 2022 was filed after the mailing date of the Non-Final Rejection on March 14th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Matthew Macari (Registration Number 50,291) on July 12th, 2022 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 

IN THE CLAIMS:
Please cancel claims 6, 9, 19, and 20.
Please amend claim 1, 7-8, and 17 as follows:
1.	(Currently Amended) A method of decomposing a software code, comprising: 
      	receiving a software algorithm;
creating a source values table and a target values table, the source values table having scaled input-variable attribute values and scaled monotonic processing time values, and the target values table having scaled attribute values and associated time values;
           	determining a plurality of time-affecting linear pathways (TALPs) of the software algorithm;
           	determining input dataset attributes that affect a processing time of each of the plurality of TALPs;
           	determining input dataset attribute values that identify each of the plurality of TALPs; [[and]]
           	separating the plurality of TALPs such that each of the plurality of TALPs is individually compilable and executable;
comparing the scaled monotonic processing time values of the source values table to the associated time values of the target values table; and  
creating a final polynomial based on the comparison. 

6.	(Canceled)  

7.	(Currently Amended) The method of claim [[6]]1, wherein the comparison includes a binary search process. 

8.	(Currently Amended) The method of claim 1, wherein the target values table includes polynomial terms.

9.	(Canceled) 

17. 	(Currently Amended) A method of determining time complexity of a software unit, comprising: 
          receiving a time-affecting linear pathway (TALP);
creating a source values table and a target values table, the source values table having scaled input-variable attribute values and scaled monotonic processing time values, and the target values table having scaled attribute values and associated time values;
            determining a plurality of parallel components for the TALP;
            receiving a dataset for each of the plurality of parallel components;
            determining one or more dataset splits for the dataset of each of the plurality of parallel components and one or more timing values; [[and]]
            calculating a time complexity for each of the plurality of parallel components based on the one or more dataset splits and the one or more timing values;
comparing the scaled monotonic processing time values of the source values table to the associated time values of the target values table; and
creating a final polynomial based on the comparison.

19.	(Canceled)

20.	(Canceled) 

--End--

Allowable Subject Matter
Claims 1-4, 7-8, 10-13, and 15-17 are allowed and renumbered as 1-13.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Karve et al. (US Patent No. 11,194,575), discloses a method, computer program product, and system for performing data address prediction. The method comprises receiving a first instruction for execution by a processor. A load address predictor (LAP) accesses a LAP table entry for a section of an instruction cache. The section is associated with a plurality of instructions that includes the first instruction. The LAP predicts a set of data addresses that will be loaded using the LAP table entry. The method further comprises sending a recommendation to prefetch the set of data addresses to a load-store unit (LSU). Moreover, Fletcher (CN103874998), another prior art of record, discloses a method for generating prediction data structure for application of the method and device upon application of the off-line operation. However, Karve and Fletcher, singularly or in combination, fail to teach or fairly suggest “creating a source values table and a target values table, the source values table having scaled input-variable attribute values and scaled monotonic processing time values, and the target values table having scaled attribute values and associated time values; determining a plurality of time-affecting linear pathways (TALPs) of the software algorithm; determining input dataset attributes that affect a processing time of each of the plurality of TALPs; determining input dataset attribute values that identify each of the plurality of TALPs; separating the plurality of TALPs such that each of the plurality of TALPs is individually compilable and executable; comparing the scaled monotonic processing time values of the source values table to the associated time values of the target values table; and creating a final polynomial based on the comparison.”  The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claim 1, thus all pending claims are allowed over prior arts of record.
Moreover, Karve and Fletcher, singularly or in combination, fail to teach or fairly suggest “deconstructing the TALP parallel component into a plurality of TALP splines; determining one or more input dataset attribute values for the TALP parallel component that varies output dataset attribute values of the TALP parallel component; splitting the one or more input dataset attribute values into a plurality of monotonic input dataset lists that generate a plurality of monotonic output values; recombining the plurality of monotonic output values into a set of output values; calculating a reversible polynomial for each of the plurality of monotonic input dataset lists; and generating a quantum circuit for each reversible polynomial.” The prior arts of record failed to disclose the above claimed features as recited in as such a manner in independent claim 10, thus all pending claims are allowed over prior arts of record.
In addition, the combination of Karve and Fletcher also fail to teach or fairly suggest “creating a source values table and a target values table, the source values table having scaled input-variable attribute values and scaled monotonic processing time values, and the target values table having scaled attribute values and associated time values; determining a plurality of parallel components for the TALP; receiving a dataset for each of the plurality of parallel components; determining one or more dataset splits for the dataset of each of the plurality of parallel components and one or more timing values; calculating a time complexity for each of the plurality of parallel components based on the one or more dataset splits and the one or more timing values; comparing the scaled monotonic processing time values of the source values table to the associated time values of the target values table; and creating a final polynomial based on the comparison”.  The prior art of record failed to disclose the above claimed features as recited in as such a manner in independent claim 17, thus all pending claims are allowed over prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976. The examiner can normally be reached Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        July 15th, 2022